Citation Nr: 1537631	
Decision Date: 09/02/15    Archive Date: 09/10/15

DOCKET NO.  08-18 410	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss disability.

2.  Entitlement to service connection for tympanic membrane perforations.

3.  Entitlement to a compensable evaluation for bilateral foreign bodies,
 conjunctiva and cornea, postoperative.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel


INTRODUCTION

The Veteran had active duty service from September 1968 to March 1971. 

These matters are before the Board of Veterans Appeals Board) on appeal from June 2006 and August 2006 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  In September 2012, the Veteran testified before the undersigned Acting Veterans Law Judge.  In August 2014 and February 2015, the Board remanded the case to the Agency of Original Jurisdiction (AOJ) for additional development.

During the September 2012 Board hearing, the Veteran testified that he has headaches resulting from an in-service incident in which he received multiple small fragment wounds to his face from a round that accidentally exploded from his hunting rifle.  See Hearing Transcript (Tr.) at 4; September 1970 Service Treatment Records.  He is currently service connected for foreign bodies of the bilateral conjunctiva and cornea resulting from this incident.  The Board finds that the issue of service connection for headaches, to include as secondary to foreign bodies of the bilateral conjunctiva and cornea, has been raised by the Veteran's testimony, but has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over the claim, and it is referred to the AOJ for appropriate action.  28 C.F.R. § 19.9(b) (2015).  

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Virtual VA paperless claims processing system.  Any future consideration of this Veteran's case must consider all electronic records.

The issue of entitlement to an increased rating for an eye disability is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.

FINDINGS OF FACT

1.  The Veteran's bilateral hearing loss did not manifest during service or to a compensable degree within one year thereafter and has not been shown to be otherwise related to his military service.

2.  The Veteran does not currently have perforated tympanic membranes.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in active service, nor may sensorineural hearing loss be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103(A), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2015).

2.  The criteria for service connection for perforated tympanic membranes have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103(A), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

The notice requirements were met in this case by December 2005 and June 2006 letters.  These letters notified the Veteran of the information and evidence needed to substantiate and complete a claim for service connection, to include notice of what part of the evidence he should provide, and what part VA will attempt to obtain.  The June 2006 letter provided notice of how disability ratings and effective dates are determined.  The claims were initially adjudicated in June 2006 and August 2006, and most recently in a December 2014 supplemental statement of the case (SSOC).  Accordingly, the duty to notify has been satisfied.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 3.159(c), (d).  This duty to assist contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that the VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4). 

In this this case, the AOJ obtained the Veteran's service treatment records (STRs) and all identified and available post-service treatment records.  Regarding the claims for bilateral hearing loss and tympanic membrane perforations, the Veteran was also afforded VA examinations in April 2006, May 2011, and October 2014.  The Board found the April 2006 and May 2011 VA examiners' opinions inadequate and remanded the claims in August 2014 for another VA examination.  The October 2014 VA examiner reviewed the claims file, considered the Veteran's reported symptoms and assertions, and provided a medical opinion with rationale.  As such, the Board finds this VA opinion, along with the other evidence of record, is adequate to make a determination on these claims.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). 

Regarding the Board's August 2014 remand, as noted above, the AOJ obtained all identified post-service treatment records and scheduled the Veteran for an appropriate VA examination.  Following the Board's February 2015 remand, the AOJ verified the Veteran's address in May 2015, and sent a copy of the December 2014 SSOC to that address.  Although the AOJ did not readjudicate the claims and issue another SSOC prior to returning the claims to the Board, there was no additional evidence received since the December 2014 SSOC.  Thus, the AOJ's failure to issue another SSOC did not result in any prejudice to the Veteran.  As such, the Board finds that the AOJ has substantially complied with the Board's prior remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-147 (1999).

The Veteran was also provided an opportunity to set forth his contentions during the hearing before the undersigned Acting Veterans Law Judge.  In Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer or Veterans Law Judge who chairs a hearing fulfill two duties:  (1) the duty to full explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  At the September 2012 hearing, the Acting Veterans Law Judge identified and explained the issue on appeal.  See Board Hearing Transcript (Tr.), page 2.  Information was also solicited regarding the issues on appeal, including testimony regarding an in-service injury.  Nothing revealed at the hearing gave rise to the possibility that evidence had been overlooked with regard to the Veteran's claims.  Significantly, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the manner in which the Board hearing was conducted.  As such, the Board finds that, consistent with Bryant, the undersigned Acting Veterans Law Judge complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

In light of the foregoing, the Board finds that the VA's duties to notify and assist have been satisfied, and thus, appellate review may proceed without prejudice to the Veteran.

II.  Law and Analysis

In this case, the Veteran has asserted that he damaged his ear drums during a pressure test for submarine duty and that he has had progressive hearing loss since then.  See January 2006 statement.  He has asserted, through his representative, that his ear drums burst and were bleeding and that he was placed in a decompression chamber.  See Board Hearing Tr. at 2.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish a right to compensation for a present disability, a veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 38 F.3d 1163, 1167 (Fed. Cir. 2004)).  The presence of a disability at the time of filing of a claim or during its pendency warrants a finding that the current disability requirement has been met, even if the disability resolves prior to the Board's adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  The absence of any one element will result in denial of service connection.  

Service connection may be granted for any disease initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In addition, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including other organic diseases of the nervous system (which includes sensorineural hearing loss), are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  As an organic disease of the nervous system, which includes sensorineural hearing loss, is considered to be a chronic disease for VA compensation purposes, if chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) .

1.  Bilateral Hearing Loss

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

Thresholds for normal hearing are between 0 and 20 decibels, and higher thresholds show some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

At the time of the Veteran's September 1968 enlistment examination, pure tone thresholds, in decibels, were noted as follows: 




HERTZ


500
1000
2000
3000
4000
RIGHT
-5
-5
0
5
-5
LEFT
5
0
5
5
0

At an April 1969 submarine physical examination, the Veteran's pure tone thresholds, in decibels, were noted as follows: 




HERTZ


500
1000
2000
3000
RIGHT
5
5
0
5
LEFT
15
0
0
0

The Veteran's STRs are negative for perforated tympanic membranes during service.  The March 1971 separation examination report indicates the Veteran's ears were normal.  Hearing acuity was 15/15, bilaterally, on whispered voice test.  

After service, the Veteran testified that he worked as an instrument technician for 35 years and that he wore hearing protection.  See Board Hearing Tr. at 2, 8.  Private treatment records from his employer reflect that hearing tests revealed some high frequency hearing loss in December 1995.  A January 2009 record indicates that he participated in the hearing loss prevention program at his job and was instructed to wear hearing protection when exposed to loud noise at work or at home.

In this case, the Veteran has met the first and second elements required to establish service connection - a current disability and an in-service injury.  The evidence shows that he currently has hearing loss that meets the threshold requirements under 38 C.F.R. § 3.385.  See April 2006, May 2011, and October 2014 VA examinations.  He also has provided competent and credible testimony and statements indicating that he experienced ear injury during a pressure test for submarine duty.  See 38 U.S.C.A. § 1154(a) (West 2002) (stating that due consideration shall be given to the places, types, and circumstances of a veteran's service).  However, the evidence does not demonstrate that hearing loss manifested in service or to a compensable degree within one year of separation from service.  38 C.F.R. §§ 3.303(a), 3.307, 3.309.  The evidence also does not show that there was a combination of manifestations sufficient to identify a disease entity and sufficient observation to establish chronicity during service or within the one-year presumptive period.  See 38 C.F.R. §§ 3.303(b); Walker, 708 F.3d at 1337.  Hence, the remaining question is whether there is a causal relationship or nexus between the Veteran's current bilateral hearing loss and the in-service injury.  See 38 C.F.R. § 3.303(d).  In this regard, the most competent and probative evidence weighs against the claim.

The April 2006 VA examination report reflects a diagnosis of bilateral sensorineural hearing loss.  The examiner noted the Veteran's reports that he experienced barotrauma during a pressure test for submarine duty; however, the examiner explained that the Veteran's hearing loss was not consistent with barotrauma.  The examiner noted that barotrauma can result in conductive hearing loss, but that the Veteran had sensorineural hearing loss.  Therefore, the examiner opined that his hearing loss was less likely than not related to service.  

The May 2011 VA examination report also reflects a diagnosis of bilateral sensorineural hearing loss.  The Veteran stated that he first noticed hearing loss 6-8 months after rupturing his ear drums in 1969.  The examiner noted that due to limitations of whispered voice testing, she could not rule out hearing loss at discharge.  She also noted that the Veteran denied unprotected noise exposure as a civilian, but that he reported having worked in occupational settings capable of having caused the totality of his current hearing loss.  The examiner opined that his hearing loss was less likely than not related to noise exposure in service.  In December 2011, after reviewing the Veteran's claims file, the VA examiner provided an addendum stating that her opinion was unchanged.  

The same VA examiner conducted another VA examination in October 2014.  Her opinion was essentially unchanged.  She noted that the Veteran's STRs were unremarkable for any complaints of hearing loss and that although he denied unprotected noise exposure as a civilian, he reported hunting and having worked in occupational settings capable of having caused the totality of his current hearing loss.  Furthermore, she considered the Veteran's reports of perforated ear drums during service and noted that such injury can result in conductive hearing loss, but that the Veteran had sensorineural hearing loss.  

In this case, the competent and probative evidence on the question of nexus weighs against the claim for service connection.  The Board finds the VA examiners' opinions to be highly probative.  The examiners reviewed the claims file, considered the Veteran's assertions, and provided rationale for their opinions.  Significantly, the examiners considered the Veteran's reports that he perforated his ear drums during service, but explained that such injury results in conductive hearing loss rather than sensorineural hearing loss.  Furthermore, the examiners noted noise exposure during his 35-year civilian career as an instrument technician and that although he reported that he wore hearing protection, such noise exposure was capable of causing his current hearing loss.  His employment records, which document that he was in a hearing protection program, support noise exposure during civilian life.   Based on the foregoing, the VA examiners opined that the Veteran's bilateral hearing loss was less likely than not related to his military service, and there are no medical opinions to the contrary.  

The Board has also considered the Veteran's lay statements relating his current bilateral hearing loss to his military service.  The Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed Cir. 2006).  In addition, lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (finding that the Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau).  In this case, however, the Board does not find the Veteran competent to provide an opinion relating his current hearing loss to his military service that occurred almost 44 years ago.  This particular inquiry is within the province of trained medical professionals (such as, here, an audiologist) because it involves a complex medical issue that goes beyond a simple and immediately observable cause-and-effect relationship.  

Nevertheless, even assuming that the Veteran is competent to opine on this medical matter, the Board finds that the specific, reasoned opinions by the VA examiners are of greater probative weight than these more general lay assertions in this regard.  The examiners reviewed and considered the evidence of record, including the Veteran's statements, and provided a medical opinion with supporting rationale relying on medical training, knowledge, and expertise.

For the foregoing reasons, the Board finds that the preponderance of the evidence is against the claim of entitlement to service connection for bilateral hearing loss.  Therefore, the benefit-of-the-doubt doctrine is not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

2.  Perforated Tympanic Membranes

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See 38 U.S.C.A. §§ 1110, 1131; Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997).  Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability due to disease or injury, there can be no valid claim.  Brammer  v. Derwinski, 3 Vet. App. 223, 225 (Fed. Cir. 1992).  Likewise, in order for a veteran to qualify for entitlement to compensation under the relevant statutes, the veteran must prove existence of a disability, and one that has resulted from a disease or injury that occurred in the line of duty.  See Sanchez-Benitez v. Principi, 259 F.3d 1356 (2001).  Hence, the mere fact of a veteran reporting subjective symptoms, whether pain or otherwise, does not necessarily warrant a finding that he or she has met the current disability due to disease or injury requirement of a service connection claim.  Rather, an underlying disease or injury is required.

As noted above, the Veteran has asserted that his ear drums burst during a pressure test for submarine duty; however, the most competent and probative evidence does not indicate that he has a current disability related to the claimed injury.  In this regard, the Board notes that the Veteran's ears were normal at his March 1971 discharge examination.  In August 2014, the Board requested additional clarification as to whether the Veteran had perforated tympanic membranes.  The October 2014 examination report reflects that testing revealed normal ear canal volume, normal tympanic membrane mobility, and acoustic reflexes that were consistent with type and degree of hearing loss.  The examiner indicated that there was no evidence of perforated ear drums.

The Board has considered the Veteran's statements and notes that he is competent to testify as to matters of which he has first-hand knowledge, including observable symptomatology.  See Jandreau, 492 F.3d at 1376-77.  In this case, however, the Board points out that the Veteran's assertions that he currently has perforated tympanic membranes is not supported by the medical evidence. 

In summary, perforated tympanic membranes are not shown by the evidence of record.  Thus, service connection cannot be established.  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit-of-the-doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 53.


ORDER

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for perforated tympanic membranes is denied.


REMAND

A remand is required for another VA examination to assess the current severity of the Veteran's service-connected eye disability.

A VA examination for the Veteran's eye disability was conducted in October 2014; however, the Board finds that the examination is inadequate for rating purposes.  In this case, the Veteran's eye disability has been evaluated based on visual acuity.  The pertinent regulation, 38 C.F.R. § 4.76(a), requires that an examination of visual acuity must include the central uncorrected and corrected visual acuity for distance and near vision using Snellen's test type or its equivalent (emphasis in original).  The October 2014 VA examination only contains corrected distance and near vision.  As such, the October 2014 VA examination did not fully comply with the requirements of 38 C.F.R. § 4.76(a).

Accordingly, the case is REMANDED for the following actions:

1.  Schedule a VA examination to determine the current manifestations and severity of the Veteran's service-connected eye disability.  The examiner must be provided access to the Veteran's claims folder, to include VBMS and Virtual VA.  In accordance with the latest worksheets for rating the eye, the examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints and the nature and extent of his disability.  A complete rationale for any opinions expressed must be provided.

The examination report must detail the Veteran's uncorrected and corrected visual acuity (near and distance), as well as the diopter (amount of lens power) necessary to correct each eye vision. 

The clinician must describe any current symptoms related to the postoperative foreign bodies of the conjunctiva and cornea and state whether the Veteran's decreased visual acuity is related to the postoperative foreign bodies as opposed to congenital or refractive error.

2.  After the development requested has been completed, the AOJ should review the examination report to ensure that it is in complete compliance with the directives of this REMAND.  If the report is deficient in any manner, the AOJ must implement corrective procedures at once. 

3.  Upon completion of the above requested development and any additional development deemed appropriate, the AOJ must readjudicate the issue remaining on appeal.  All applicable laws and regulations should be considered.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a SSOC.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


